Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 11, 2018.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-18-00780-CV



                   IN RE DANA WAYNE ANDREA, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              312th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-46720

                         MEMORANDUM OPINION

      On September 7, 2018, relator Dana Wayne Andrea filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see
also Tex. R. App. P. 52. The underlying action is a contested divorce proceeding. In
the mandamus petition, relator asks this court to compel the Honorable David Farr,
presiding judge of the 312th District Court of Harris County, to vacate his August
29, 2018 order awarding $45,000 in interim attorney’s fees to be paid by relator to
the real party in interest Ramona Charisse Andrea within ten days of the order.

      Relator also has filed a motion asking this court to stay the trial court’s August
29, 2018 order. See Tex. R. App. P. 52.8(b), 52.10.

      With certain exceptions, to obtain mandamus relief, a relator must show both
that the trial court clearly abused its discretion and that the relator has no adequate
remedy at law, such as an appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124,
135–36 (Tex. 2004) (orig. proceeding). When the trial court awards interim
attorney’s fees, generally there is an adequate remedy at law, so mandamus will not
lie to alter the trial court’s award of interim attorney’s fees. In re Bennett, No. 12-
18-00149-CV, 2018 WL 4199995, at *5 (Tex. App.—Tyler Aug. 31, 2018, orig.
proceeding); In re Chu, 134 S.W.3d 459, 468 (Tex. App.—Waco 2004, orig.
proceeding); In re Bissell, 109 S.W.3d 87, 89 (Tex. App.—El Paso 2003, orig.
proceeding). Id. “Generally, orders awarding attorney’s fees, even those imposed as
sanctions, are reviewable on appeal and mandamus will not issue.” Baluch v.
O'Donnell, 763 S.W.2d 8, 11 (Tex. App.—Dallas 1988, no writ) (citing Street v.
Second Court of Appeals, 715 S.W.2d 638, 639 (Tex.1986) (orig. proceeding)).
“Mandamus lies to correct the award of interim fees only in extreme cases in which
a ‘party’s ability to prosecute the case further is jeopardized’ by the party’s payment
of, or inability to pay, the fees.” In re Chu, 134 S.W.3d at 468. See In re Bennett,
2018 WL 4199995, at *5. See also c.f. In re RH White Oak, LLC, 442 S.W.3d 492,
503 (Tex. App.—Houston [14th Dist.] 2014, orig. proceeding) (denying mandamus
relief because relators have not explained why the sanctions are so severe as to
threaten their ability to continue litigation).
                                            2
      The trial court ordered relator to pay real party in interest $45,000 in interim
attorney fees. Relator has not asserted that the payment of this amount would
jeopardize his ability to continue the litigation. Relator therefore has not shown that
he lacks an adequate remedy by appeal after final judgment. Accordingly, we deny
relator’s petition for writ of mandamus and motion for stay.


                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Busby.




                                          3